Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 11, 2018

                                         No. 04-18-00319-CV

                    IN THE INTEREST OF N.D.S. AND I.F.S., CHILDREN,

                         From the County Court at Law, Starr County, Texas
                                    Trial Court No. CC-16-367
                            Honorable Romero Molina, Judge Presiding

                                             O R D E R

        On July 17, 2018, the court reporter filed a letter informing the court that the reporter’s
record had not been filed because appellant failed to file a designation of record. TEX. R. APP. P.
34.6(b)(1). The court reporter’s letter also stated appellant failed to pay or make arrangements to pay
the fee for preparing the reporter’s record. We ordered appellant to file written proof on or before
July 30, 2018 that a designation of record was filed and payment arrangements were made. We
warned appellant that if the deadline was not met, her appellant’s brief would be due on or before
August 18, 2018. Appellant did not file a response, and on August 3, 2018, we issued an order
setting appellant’s brief due on or before August 18, 2018. Subsequently, the court reporter filed the
reporter’s record on August 28, 2018, and we extended the due date for appellant’s brief.

        Appellant’s brief was due on or before September 28, 2018. Neither the brief nor a motion
for extension of time has been filed.

        We, therefore, ORDER appellant to file, on or before October 22, 2018, her appellant’s
brief and a written response reasonably explaining (1) her failure to timely file the brief and (2) why
appellee is not significantly injured by her failure to timely file a brief. If appellant fails to file a
brief and the written response by the date ordered, we will dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if appellant has failed to comply with a court order).


                                                        _________________________________
                                                        Irene Rios, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 11th day of October, 2018.

                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court